      Case 1:21-cv-01806-ENV-LB Document 1 Filed 04/06/21 Page 1 of 11 PageID #: 1

               ORIGINAL
     lomanus Castro

     65-31 Bayfield Ave
     Arveme,New York 11692                          a. ^             ^ ^ ^^
     718 954 2721                         CV 21" 1806
     lomco37@yahoo.com                                                     ^ WW
      UNITED STATES EASTERN DISTRICT COURT FOR THE EASTERN DISTRICT OF
6
                                            NEW YORK
7
                                                                       VITALIANO J
8


9
     MARIAH CASTRO,ROMANUS                          Case No.: Number                    SLtSOM, lliJ.
10   CASTRO,EZEKIEL CASTRO

11                  Plaintiff,
                                                    PERSONAL INJURY
12
     vs.
                                                    Jury trial requested
13
     HERBERT LEHMAN COLLEGE,CITY
14   UNIVERSITY OF NEW
     YORK,METROPOLITAN TRANSIT
15
     AUTHORITY,QUEENS HOSPITAL CENTER
16
                    Defendant

17


18


19
     Dated this day of April, 5th 2021                                         Fro 5^
                                                    Attorney Name
20
                    DEFENDANTS
21

                    1)This plaintiff has knowledge and believes that defendants Herbert Lehman
22


23   College at 250 Bedford Blvd W,The Bronx New York 10468 are responsible for the untimely
24   death ofemployee,Herbert Lehman College Peace Officer Ulyssese Castro.
25
                    2)This plaintiff has knowledge and believes that The City University of New
26
      York(CUNY)at 425 E^S"* St New York NY 10010,are responsible for the untimely death of
27

      employee.Peace Officer Ulyssese Castro.                                FILED
28
                                                                           IN CLERK'S OFFICE
                                                                                      OFFH
      PLEADING TITLE - 1                                              U.S.
                                                                       I.S. DISTRICT COURT E.D.N.Y.

                                                                            Adr 0 6 7621
     Case 1:21-cv-01806-ENV-LB Document 1 Filed 04/06/21 Page 2 of 11 PageID #: 2




 1


2
                   3)This plaintiff has knowledge and believes that defendants MTA/New York
3
     City Transit Authority at 130 Livingston St, Brooklyn NY 11201 responsible for the
4

     untimely death of employee, New York City Bus Driver Henry Castro, brother of Ulyssese.
5


6                  4) This plaintiff has knowledge and believes that defendants Queens Hospital

7    Center at 82-68 164*'' St, Jamaica, New York through their negligence, contributed to the
8
     untimely death of New York City Bus Driver Henry Castro.
9


10
                   BACKGROUND
11


12                 In December of2019, the world first heard reports ofa deadly virus that

13   originated in the province of Wuhan, China. This virus-later identified as SARS-CoV-2(or
14
     Covid 19)-would continue its deadly wave across the globe.
15


16

                   February 6 2020,the first case ofa United States woman having died from
17


18   COVID-19 was reported. As the virus began to spread, ultimately reaching New York, Governor

19   Andrew Cuomo ordered a lockdown for the entire state on about March 20,2020,requiring all
20
     non-essential workers to shelter in place-stay at home/indoors.
21


22

                   ULYSSESE CASTRO
23


24


25                  Ulyssese Castro was employed as a Peace Officer at Herbert Lebman College
26
     in the Bronx, New York for approximately 18 years. As an essential worker, he was at ground
27
     zero when it came to exposure to this deadly virus-in direct physical contact with teachers and
28

     PLEADING TITLE - 2
      Case 1:21-cv-01806-ENV-LB Document 1 Filed 04/06/21 Page 3 of 11 PageID #: 3




 1   students from all over the world. He was required to be at work-despite the ongoing Covid 19
2
     pandemic and subsequent lockdown that continues as of this filing. Around the last week of
3
     March,2020, Ulyssese complaining about not feeling well and called in sick. He died from
4

     Covid 19 on April 4,2020. He was only 53 years old.
 5


6


7                   HENRY CASTRO

8
                    Henry Castro worked as a New York City Bus Driver for nearly 30 years. As an
9
     'essential worker', he-like his late brother Ulyssese-was at ground zero for exposure to this
10

     virus-interacting with people from all over the city and the world. Henry was required to be at
11


12   his job-to take passengers to and from their destination. Again, this despite the lockdown across

13   the city and the world due to this Covid 19 pandemic. Around the last week of March,2020 his
14
     coworkers reported to his sister that Henry did not appear well and was coughing uncontrollably.
15
     Because of this he took leave of his job and checked himself into Queens Hospital Center.
16

     However,for some reason the hospital did not take his symptoms or illness seriously-even
17


18   though he was high risk for exposure to this virus because of his job. Henry left in frustration

19   because of their apathy to his symptoms. Too sick to go home, he checked himself into a nearby
20
     hotel. Days later he was found unresponsive in his hotel room. After attempts to revive him
21
     proved unsuccessful, he was pronounced dead on April 6,2020-less than 48 hours after his
22

     younger brother, Ulyssese died. Henry Castro was only 54 years old.
23


24


25                  THE AFTERMATH

26
                    After my brothers died from this Covid 19 pandemic, the family was left to
27
     immediately take care oftheir remains. But because ofthe terrible wave of deaths that this
28

     PLEADING TITLE - 3
      Case 1:21-cv-01806-ENV-LB Document 1 Filed 04/06/21 Page 4 of 11 PageID #: 4




 1   pandemic caused, both brothers' remains were left at funeral homes until a convenient
2
     time/burial plot became available. Ulyssese was finally laid to rest about a month after his death
3
     and Henry was laid to rest in June, 2020-nearly two months after his death.
4


 5


6                   As a Peace Officer, Ulyssese worked with a crew offellow Officers on rotating

7    shifts. After his death from COVID-19,only then does it appear that Herbert Lehman College
8
     was finally shut down completely to security and the public. Both Ulyssese and Henry were
9
     quickly replaced in their formerjobs of Peace Officer and MTA Bus Driver. These ^essential
10

     worker'jobs continue on without them.
11


12


13                  THE UNTIMELY DEATHS OF THE CASTRO BROTHERS COULD

14
     HAVE BEEN AVOIDE-CULPABILITY OF THE DEFENDANTS
15


16

                    On March 19, 2020 it was reported to all media outlets that a secret recording was
17


18   obtained revealing that Senator Richard Burr(N.C.)ofthe Senate Intelligence Committee,

19   warned a group of wealthy constituents on February 27,2020 that the effects of COVID-19
20
     would rival-if not exceed-the influenza pandemic of1918 on the general population. This was
21
     nearly a full month before the United States was put on lockdown-a lockdown that continues to
22

     this day.
23


24


25                  It was also reported that then President Donald Trump was warned in January of
26
     2020-well in advance of this pandemic-about the devastating effects that Covid 19 would have
27
     on this country's population. Despite these dire warnings, no precautions were taken to protect
28

     PLEADING TITLE-4
      Case 1:21-cv-01806-ENV-LB Document 1 Filed 04/06/21 Page 5 of 11 PageID #: 5




 1   the American People-in fact the preventative measures of wearing a mask was discouraged by
 2
     the President himself. None of these advanced warnings were implemented that could have
 3
     prevented the deaths of my brothers, who were required to be at their posts due to their status as
4

     essential workers. Their commitment to service and duty cost them their iives.
 5


 6


 7                   DAMAGES SOUGHT ON BEHALF OF HENRY AND ULYSSESE

8
     CASTRO
9


10

                     GENERAL DAMAGES
11


12                   EMOTIONAL AND PHYSICAL PAIN

13


14
                     As noted, both Henry and Ulyssese were required to work at their jobs/positions-
15
     while this pandemic was raging across New York, America and the world- because oftheir statu:
16

     as long-term employees and essential workers. But they literally died doing theirjob. They have
17


18   of course, already been replaced, as life moves on, yet the ones that cared and loved them are left

19   with this open wound caused by their untimely and preventable loss. Wounds never to be healed
20
     in this lifetime.
21


22

                     LOSS OF COMPANIONSHIP
23


24


25                   In an instant, a mother lost two sons, and a family lost beloved members and
26
     friends. As their older brother, I was often called upon to look after them as children. As adults,
27
     my brothers and I-particularly Ulyssese-grew closer as we got older. He was my best friend. We
28

     PLEADING TITLE - 5
      Case 1:21-cv-01806-ENV-LB Document 1 Filed 04/06/21 Page 6 of 11 PageID #: 6




 1   talked about and shared everything. I never thought I would lose him so soon and in such a swift,
 2
     brutal way. Had proper precautions been taken to safeguard all their Peace Officers and public
 3
     servants where Ulyssese and Henry worked,they would still be here today. My mother is
 4

     devastated. All because her sons were required to be at their jobs while the rest ofthe world was
 5


 6   on lockdown/quarantine and able to return home safely to their families while we lost ours

 7   forever.

 8


 9
                    SPECIAL DAMAGES
10


11


12                  LOSS OF ENJOYMENT OF LIFE

13


14
     The entire Castro family is suffering the loss of our two sons/brothers/nephews/cousins. There
15
     has been a dramatic change in the mother of Henry and Ulyssese-how can you ever console
16

     someone who has lost two children to same deadly virus in two days? Every conversation is
17


18   tinged with the sadness of their loss. Every conversation is a mine field of emotions-how do you

19   reference my brothers without reminding her of their deaths? I was with Ulyssese during his last
20
     moments-powerless to help him as his life slipped away. There is not a moment ofthe day when
21
     I don't see his lifeless body being taken away in a hearse-a memory that will stay with me and
22

     haunt me forevermore.
23


24


25


26
                   LOSS OF OPPORTUNITY
27


28

     PLEADING TITLE -6
     Case 1:21-cv-01806-ENV-LB Document 1 Filed 04/06/21 Page 7 of 11 PageID #: 7




 1                  LOSS OF INCOME,EARNINGS CAPACITY AND FUTURE FRINGE
 2
     BENEFITS
 3


4

                    Because of their untimely deaths, Henry and Ulyssese had many plans and dream:
 5


6    left unfulfilled. Each had been at their place of employment for a respectable length and will

7    never reach the potential that comes with a senior position at the jobs they leave behind.
 8


 9
                    Both brothers promised to take care of and look after their mother as she aged.
10

     With the simultaneous loss oftwo of her younger children, she is left in a constant state of
11


12   despair and anxiety. She will never receive a heartwarming phone call nor visit from her sons

13   ever again.
14


15
                    PUNITIVE DAMAGES
16


17


18


19                  Because of this deadly once-in-a-century Covid 19 pandemic, New York City
20
     Transit Authority/MTA New York City Transit and Herbert Lehman College/City
21
     University of New York,should have been shut down completely. Henry and Ulyssese Castro
22

     should have been home,quarantined with their loved ones,-safe until this horrible pandemic
23


24   passed over us. Queens Hospital Center should have taken Henry Castro seriously about his

25   illness-and should have treated him properly-pandemic or not. As the world is just now slowly
26
     starting to recover to normalcy, we the Castro family are left putting the pieces of a fractured
27


28

     PLEADING TITLE - 7
      Case 1:21-cv-01806-ENV-LB Document 1 Filed 04/06/21 Page 8 of 11 PageID #: 8




 1   family back-which will never happen because our dear sons/brothers/family members are not
 2
     coming back.
 3
                    Nothing should have been as important during the deadliest week ofthis
 4

     pandemic, when every school/college was closed and transportation all over the world was
 5


 6   abruptly shut down and came to a halt-to have Henry and Ulyssese Castro on the frontlines of

 7   this ofexposure to the deadly Covid-19 virus. Why weren't the proper precautions taken to
 8
     protect our loved ones-save for mask and a pair of gloves?
 9


10


11


12                  PRAYER FOR RELIEF(A)

13


14
                    Just over a himdred years ago,the world was faced with a deadly influenza
15
     pandemic that perhaps they thought they would never see the end of. But here we are, a century
16

     removed ftom that awful time-but with better means to accurately predict how deadly a
17


18   pandemic like this would be. The government knew well in advance that no one should have

19   been on the streets as this deadly wave of virulent terror called Covid 19passed over us. My
20
     brothers should have been advised to stay at home under quarantine, like the rest oftheir
21
     coworkers-and the world. But instead of being protected with the love and care oftheir family,
22

     they will forever be stuck in this terrible time-a distant memory to somQ-but always and never to
23


24   beforgotten by me,their older brother and their mother, who can only wish to hear their laughtei

25   and enjoy their company.
26


27


28

     PLEADING TITLE - 8
      Case 1:21-cv-01806-ENV-LB Document 1 Filed 04/06/21 Page 9 of 11 PageID #: 9




 1                        This plaintiff respectful asks on behalf ofthe Castro family that the defendants
 2
     responsible for the untimely and preventable deaths of brothers Henry and Ulyssese Castro be
 3
     held accountable for one hundred million dollars ($100,000,000)for the combined pain and
 4

     suffering, loss of life, wrongful death, loss of future earnings and loss of companionships for the
 5


 6   Castro Brothers and their family.

 7


 8


 9


10


11


12


13                       Respectfully Submitted,
14


15


16

                         Romanus Castro, Pro Se
17


18


19                       April                                                    ^2021
20


21
                        (A)
22
                         This plaintifTis aware that when filing a pro se complaint, the case is immediately routed to the same Judge
23
     and Magistrate who presided over previous complaintfs) filed by the plaintiff. In this case the Judges are Eric N.Vitaliano and
24
     Magistrate Lois Bloom. In plaintiffs pro se cases before His Honor Vitaliano and Magistrate Bloom-most infamously his
25
     copyright infringement complaint {Castro v Cusack, et al.1:15 CK-067/4)-they could not rule/did not rule fairly-denying the
26
     plaintiff his due process rights. This plaintiff respectfully requests thai this complaint be given to a new Judge and Magistrate-

27   who believe in due process and faimess-and will not twist my families pain into something sordid and unfairly mix separate

28   complaints/filings when they each one nothing to with the other and call it 'justice 'as they did in plaintiffs copyright
     PLEADING TITLE - 9
     Case 1:21-cv-01806-ENV-LB Document 1 Filed 04/06/21 Page 10 of 11 PageID #: 10




 1   infringement complaint.. My family and I do not have the heart to navigate such unchecked indifference and cruelty at this

 2   difficult time.


 3


 4


 5


 6


 7


 8


 9


10


11


12


13


14


15


16


17


18


19


20


21


22


23


24


25


26


27


28

     PLEADING TITLE - 10
Case 1:21-cv-01806-ENV-LB Document 1 Filed 04/06/21 Page 11 of 11 PageID #: 11




PLAINTIFFS

 MARIAH CASTRO/MOTHER

EZEKIEL CASTRO/BROTHER

ROMANUS CASTRO/BROTHER



ADDRESS: 65-31 BAYFIELD AVE

ARVERNE NEW YORK 11692




DEFENDANTS




HERBERT LEHMAN COLLEGE

250 Bedford Park Blvd W,The Bronx New York 10468



City University of New York(CUNY)
425 E 25th St New York 10010




QUEENS GENERAL HOSPITAL

82-68164th St, Jamaica, New York 11432



MTA NEW YORK CITY TRANSIT AUTHORITY

130 LIVINGSTON ST

Brooklyn NEW YORK 11201
